Judgment unanimously affirmed. Memorandum: When defendant entered a plea of guilty, he forfeited his right to claim that he was deprived of a speedy trial pursuant to CPL 30.30 (People v Suarez, 55 NY2d 940; People v Friscia, 51 NY2d 845). Defendant’s attempt to preserve that issue for review by obtaining the consent of the District Attorney and the approval of the court is of no avail (see People v O’Brien, 56 NY2d 1009, 1010; People v Howe, 56 NY2d 622). Our determination, however, is without prejudice to a postjudgment application by defendant, if he be so advised, challenging the knowing nature of his guilty plea (see People v O’Brien, 84 AD2d 567, 568, affd 56 NY2d 1009, supra). (Appeal from judgment of Jefferson County Court, Aylward, J. — driving while intoxicated.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.